Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive. 
Applicant argued in the Remark, page 7 that the cell switching from a serving cell ( primary cell) to a target cell (non-primary cell) taught by Cheng is made when “the Ue determines a cell switching should occur while receiving transmission from the primary cell; and the Ue transmits an indication to the controller to switch the transmission to another serving cell” which is different from the pending claim.
Examiner totally disagree because the claimed limitation “a base station performs wirelessly communications with a WTRU via a primary cell associated with the base station” in claims 1,5 can be broadly understood by one skilled in the art as either “the base station transmits data frames to the WTRU or receive indication from the WTRU to change the cell”.
Examiner can use Cheng et al.’s teaching  wherein “cell A ( primary cell) sends data frames to MS  via forward channel prior to cell switching” ( see col.1; lines 32-42 the base station transmits data frames to the WTRU) or “a MS determines that a cell switch of forward link from serving cell to target cell should occur, and transmits an indication to switch the data packet transmission from the serving cell to the target cell ( see col.2; lines 27-37 “ base station receives indication from the WTYRU to change the cell). Both of which can be considered as the claimed “a BS performs wireless communication with the WTRU via a primary cell” since “performing wireless communication” can be understood as either the base station transmits data frames to the WTRU or receive indication from the WTRU to change the cell.
Further, Applicant argued on page 8 Cheng does not disclose transmission of a message from a base station to a mobile station via primary cell to identify a non-primary cell associated with the base station.
Examiner does not agree because Cheng disclose in col.2; lines 33-37; the controller, in response to the UE ‘s indication to switch the cell, switches the transmission of data packets from the serving cell to the target cell; the target cell transmits data packet to the mobile station. 
Since the claims do not require the base station independently instruct/request the MS to change from a serving cell to a target cell, Examiner believes the Final rejection is maintained.
/HANH N NGUYEN/Primary Examiner, Art Unit 2413